DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response filed on 07/20/2022 has been entered and considered. Upon entering claims 1, 3-4, 6, 9, 13, 18 and 30 have been amended, and claim 32 has been added.
Claims 1-32 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowed because the prior art of record taken alone or in combination fails to teach or fairly suggest “one or more memories storing a respective intrinsically-safe (IS) power configuration for each of one or more external IS devices utilized to control the industrial process, each of the one or more external IS devices being a respective process controller, solenoid driver, safety controller, another type of process control driver, safety logic solver, I/O device, actuator, pump, or valve” and in combination with other limitations.
Claim 18 is allowed because the prior art of record taken alone or in combination fails to teach or fairly suggest “powering the one or more drivers to operate the one or more illumination sources using at least a first portion of the received power to provide illumination in the hazardous environment in which the industrial process is being controlled; converting, via one or more power converters disposed within the hazardous location enclosure of the luminaire and based on one or more IS configurations stored in the one or more memories of the luminaire, at least a second portion of the received power into DC power of different DC voltages utilized by one or more external IS devices that are disposed in the hazardous environment and that are utilized to control the industrial process, each of the one or more external IS devices being a respective process controller, solenoid driver, safety controller, another type of process control driver, safety logic solver, I/O device, actuator, pump, or valve” and in combination with other limitations.
Claims 2-17 and 19-32 depend from independent claims 1, 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN T VU whose telephone number is (571)270-1723. The examiner can normally be reached M-T: 7-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN T VU/Primary Examiner, Art Unit 2836